DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental amendments to the claims were filed on 1/21/2021 after the filing of the original claims on 6/22/2020. The 1/21/2021 claims are considered in this Office action.

Priority
The ADS filed on 6/22/2020 incorrectly identifies the filing date of prior application number 15/054,860 as 2018-07-04. The correct filing date should be 2016-02-26. A corrected ADS is requested.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


The names of patentees or applicants were corrected in view of corrections made in application 15/054,860 and 16/030,313.
Nonpatent Literature Document Cite No 172 has been lined through because it is a duplicate reference.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above. In the present application, the Incorporation by Reference paragraph is missing in the specification.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The use of terms, such as INVADER, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term, such as done with METHYLIGHT™ and HEAVYMETHYL™.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 2 is objected to because of the following informalities:
The claim recites “primers specific for a CpG site for a CpG site” starting in line 8.
The claim is missing the word “and” prior to the recitation of the step of “measuring”.
The claim recites “the CpG site for PDGFD, and the CpG site for PDGFD” in line 20. It appears the claims may have been intended to recite “the CpG site for PDGFD, and the CpG site for ELOVL2”.
Appropriate correction is required.

Claim Interpretation
Claim 2 requires amplifying bisulfite treated DNA using “primers specific for a CPG site for QKI, primers specific for a CpG site for PDGFD, and primers specific for a CpG site for ELOVL2”. The term “primers specific for” is given its plain meaning as referring to primers that amplify particular targets, in the present case, QKI, PDGFD or ELOVL2. Methods that use primers that amplify CpG sites outside of or in addition to those specific to QKI, PDGFD or ELOVL2 are outside of the scope of those utilized within the claimed methods. The claims do not exclude the use of additional primers; the Examiner’s position is that the primers specific for CpG sites for QKI, PDGFD and ELOVL2 must not amplify CpG sites outside of those genes. The claimed methods are interpreted as excluding methods in which random primers are used and methods in which a process of whole genome amplification is employed.

Claim 2 requires “measuring a methylation level of a combination selected from…”. The claim does not specify how the methylation level is to be measured. The claim broadly encompasses using the results of the step of “amplifying” as well as using data independent of the step of “amplifying”. However, the references to “the CpG site” is interpreted to “the CpG site” the primers are specific for.

Claims 5-7 further limit primers specific for a CpG site for QKI, PDGFD and ELOVL2, respectively. The claims specify coordinates within chromosome 6, 11 and 6 for the respective genes. While no particular genome sequence build is identified in the specification, the coordinates within chromosomes 6 and 11 and the genomic sequence 

Claim 8 states “QKI is a genetic region having chromosome 6 coordinates 163834534-163834925”. The term “is” is interpreted as identifying the specific structure of QKI and is interpreted as being equivalent to “consisting of”. The claim is interpreted as requiring QKI to consist of the genetic region having chromosome 6 coordinates 163834534-163834925, and thus the CpG sites for QKI must been within this region. While no particular genome sequence build is identified in the specification, the coordinates within chromosome 6 and the genomic sequence of interest can be identified using the primers identified in Table 2 that are specific for DMR No. 1 that corresponds to QKI.

Claim 9 states “PDGFD is a genetic region having chromosome 11 coordinates 104034769-104034920”. The term “is” is interpreted as identifying the specific structure of PDGFD and is interpreted as being equivalent to “consisting of”. The claim is interpreted as requiring PDGFD to consist of the genetic region having chromosome 11 coordinates 104034769-104034920, and thus the CpG sites for PDGFD must been within this region. While no particular genome sequence build is identified in the specification, the coordinates within chromosome 11 and the genomic sequence of 

Claim 10 states “ELOVL2 is a genetic region having chromosome 6 coordinates 11044395-11044834”. The term “is” is interpreted as identifying the specific structure of ELOVL2 and is interpreted as being equivalent to “consisting of”. The claim is interpreted as requiring ELOVL2 to consist of the genetic region having chromosome 6 coordinates 11044395-11044834, and thus the CpG sites for ELOVL2 must been within this region. While no particular genome sequence build is identified in the specification, the coordinates within chromosome 6 and the genomic sequence of interest can be identified using the primers identified in Table 2 that are specific for DMR No. 3 that corresponds to ELOVL2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “measuring a methylation level of the CpG site for one or more of the CpG site for QKI, the CpG site for PDGFD and the CpG site for ELOVL2”. The reference to “one or more” of the recited CpG sites lacks proper antecedent basis as the step of “measuring a methylation level” as required by claim 2 from which claim 4 depends measures a methylation level of two or more the recited CpG sites.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist (WO 2015/153283 A1; Published on 10/8/215; Effective Filing date of 3/31/2014; cited on the 10/20/2020 IDS).
Regarding claims 2-7, Ahlquist teaches genomic DNA isolated from colorectal tissue is contacted with a reagent or series of reagents that distinguishes between methylated and non-methylated CpG (p. 47, lines 14-26).
Ahlquist teaches treating the extracted DNA with bisulfite (p. 48, lines 27-31).
Ahlquist teaches measuring CpG methylation in a set of genes that include QKI and PDGFD using methylation-specific PCR, which includes the use of primers specific for QKI and PDGFD (p. 49, lines 1-4).
Ahlquist further teaches the genomic DNA is isolated from patients with colorectal cancer (p. 57, line 8-15).
See also, Example 1 (p. 53-62) and Tables 1A and 1B.
It is noted that claim 7 does not require the use of the primers specific for a CpG site for ELOVL2. Rather the claim simply identifies the region where target CpG sites are located in the embodiments in which a CpG site for ELOVL2 is amplified.
Regarding claims 8-10, Ahlquist teaches the coordinates of PDGFD and QKI are 104034769-104034920 and 163834534-163834925, respectively (Table 1A).
It is noted that claim 10 does not require the use of the primers specific for a CpG site for ELOVL2. Rather the claim simply identifies the region where target CpG sites are located in the embodiments in which a CpG site for ELOVL2 is amplified.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,030,272 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims as a whole encompass embodiments in which the same 3 targets are analyzed for methylation levels after extracting genomic DNA, treating the extracted DNA with bisulfite and using specific primers to analyze the 3 targets. The 3 common targets between the claim sets are: QKI (present claim 2 and claim 1 of the ‘272 patent); PDGFD (present claim 2 and claim 3 of the ‘272 patent); and ELOVL2 (present claim 162 and claim 3 of the ‘272 patent).
While the claims of the ‘272 patent do not include the coordinates recited in the present claims, the ‘272 patent does recite specific primers, which in view of the specification for the ‘272 patent, are interpreted as amplifying the regions having the coordinates specified in the present claims.
As whole, the particular embodiments of the ‘272 claims are encompassed by the broad scope of the present claims.
The difference between the two claim sets is how the targets are grouped within the independent and dependent claims within the two sets. However, as whole the two claim sets are focused on analyzing targets that overlap between the two sets and 

Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,704,107 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims as a whole encompass embodiments in which the same 3 targets are analyzed for methylation levels after extracting genomic DNA, treating the extracted DNA with bisulfite and using specific primers to analyze the 3 targets. The 3 common targets between the claim sets are: QKI (present claim 2 and claim 1 of the ‘1071patent); PDGFD (present claim 2 and claim 3 of the ‘107 patent); and ELOVL2 (present claim 162 and claim 4 of the ‘107 patent).
While the claims of the ‘107 patent do not include the coordinates recited in the present claims, the ‘107 patent does recite specific primers, which in view of the specification for the ‘107 patent, are interpreted as amplifying the regions having the coordinates specified in the present claims.
As whole, the particular embodiments of the ‘107 claims are encompassed by the broad scope of the present claims.
The difference between the two claim sets is how the targets are grouped within the independent and dependent claims within the two sets. However, as whole the two claim sets are focused on analyzing targets that overlap between the two sets and simply divide the targets into different groups. This simply amounts to the claim sets being obvious variants of one another.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634